ORDER

PER CURIAM.
AND NOW, this 28th day of February, 2012, the Petition for Certification of Question of Law is GRANTED. This Court shall consider the following issue, as framed by the United States Court of Appeals for the Third Circuit:
Whether 15 Pa.C.S. § 1105, which “provide[s] for appraisal of the value of the share of minority shareholders who are ‘squeezed out’ in a cash-out merger[,] preclude^] all other post-merger remedies including claims of fraud, breach of fiduciary duty, and other common law claims.”
Petition for Certification of Question of Law at 7.
The parties shall not submit additional briefs. The Prothonotary shall list this matter for oral argument.